[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT
                                                   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                               October 26, 2005
                                No. 05-12487                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                   D. C. Docket No. 03-00157-CV-1-MMP-AK

JIMMY NATION,


                                                               Plaintiff-Appellant,

                                      versus

JO ANNE BARNHART,
Commissioner of the Social
Security Administration,

                                                              Defendant-Appellee.

                           _______________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                               (October 26, 2005)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Jimmy Nation appeals the district court’s order affirming the
Commissioner’s denial of his application for supplemental security income.

Nation asserts (1) the administrative law judge (ALJ) failed to fully and fairly

develop the record, and (2) the ALJ’s hypothetical was defective because it failed

to include all of his severe impairments.1 We affirm the Commissioner’s decision.

                                       I. DISCUSSION

A. MRFC form

         Nation asserts the ALJ did not fully and fairly develop the record because

Dr. Legum did not complete a MRFC form, and specifically asserts Dr. Legum did

not address Nation’s ability to work full-time. Nation contends the only way to

address this issue is for Dr. Legum to answer questions 7 and 11 of the MRFC

form.2


         1
          The Commissioner raises the issue of whether Nation has waived his arguments on
appeal by failing to object to the magistrate’s Report and Recommendation (R&R). A
“magistrate’s finding on [a] factual issue, adopted by the district court without objection by
either party, is not subject to attack on appeal except on grounds of plain error or manifest
injustice.” United States v. Roberts, 858 F.2d 698, 701 (11th Cir. 1988) (internal quotations
omitted). Neither party filed objections to the R&R. Thus, we may review factual findings for
plain error only. Id. We have not yet extended this limitation on review to the magistrate’s legal
conclusions. Under any standard of review, however, Nation’s claims fail.
         2
           Question 7 asks the physician completing the form to determine whether the patient’s
“ability to perform activities within a schedule, maintain regular attendance, and be punctual
within customary tolerances” is “not significantly limited, “moderately limited,” “markedly
limited,” “no evidence of limitation in this category,” or “not ratable on available evidence.”
        Question 11 asks whether the patient’s “ability to complete a normal workday and
workweek without interruptions from psychologically based symptoms and to perform at a
consistent pace without an unreasonable number and length of rest periods” is “not significantly
limited, “moderately limited,” “markedly limited,” “no evidence of limitation in this category,”
or “not ratable on available evidence.”

                                                2
      The ALJ has an obligation to develop a full and fair record, even if the

claimant is represented by counsel. Cowart v. Schweiker, 662 F.2d 731, 735 (11th

Cir. 1981). The ALJ is not required to seek additional independent expert medical

testimony before making a disability determination if the record is sufficient and

additional expert testimony is not necessary for an informed decision. Wilson v.

Apfel, 179 F.3d 1276, 1278 (11th Cir. 1999) (holding the record, which included

the opinion of several physicians, was sufficient for the ALJ to arrive at a

decision); Holladay v. Bowen, 848 F.2d 1206, 1209–10 (11th Cir. 1988) (holding

the ALJ must order a consultative exam when it is necessary for an informed

decision).

      The Work-Related Form completed by Dr. Legum addressed the issues in

questions 7 and 11 of the MRFC form. The Work-Related Form asked for Dr.

Legum’s assessment of Nation’s ability to “Perform activities within a schedule,

maintain regular attendance, and be punctual.” Dr. Legum opined Nation was

“fair” in this category. This question mirrors question 7 of the MRFC form.

Further, the Work-Related Form covers topics including Nations ability to:

(1) “Complete a normal workday or workweek,” (2) “Perform at a consistent

pace,” (3) “Maintain attention and concentration for extended periods,” and

(4) “Sustain an ordinary routine without special supervision.” Dr. Legum found



                                           3
Nation to be “good” in numbers one through three, and “fair” as to number four.

This series of questions is almost identical to question 11 of the MRFC form.

Additionally, Dr. Legum noted on the Work-Related Form that the Minnesota

Multiphasic Personality Inventory profile suggested Nation was exaggerating his

symptoms.

      In addition to the Work-Related Form, there were two MRFC forms

completed by other physicians, Dr. Legum’s and Jennings’s report of Nation’s

consultation with them, and Dr. David’s completed MRFC form. This record was

sufficient for the ALJ to arrive at his conclusion. See Wilson, 179 F.3d at 1278.

We conclude the ALJ fully and fairly developed the record, despite not requesting

Dr. Legum to complete a MRFC form. See Cowart, 662 F.2d at 735.

B. ALJ’s hypothetical

      Nation contends the ALJ’s hypothetical was defective because it failed to

include the MRFC forms completed by the state consultants. The state consultants

opined Nation had a moderate ability to maintain concentration for extended

periods of time, to complete a normal workday/workweek, to perform activities in

a schedule, and to maintain a regular schedule.

      An ALJ asks hypotheticals posing the limitations the ALJ found severe. See

Pendley v. Heckler, 767 F.2d 1561, 1562 (11th Cir. 1985). Here, based on



                                          4
Nation’s testimony and the medical reports of the physicians, the ALJ found

Nation had the residual functional capacity to lift 25 pounds, get along with

coworkers, work with the public, set goals, complete a normal workweek, be

punctual and dependable not missing more than 1 or 2 days per month, and could

do tasks involving 1 to 2 steps. The ALJ concluded Nation could perform at least

light work. In addition, the ALJ found Nation’s borderline intellectual functioning,

depression, and migraine headaches to be severe impairments.

      Based on these findings the ALJ asked the vocational expert (VE) if there

were jobs in the national economy available for an individual that is a younger

individual, has a low back disorder that does not preclude lifting less than 20 to 25

pounds, and has episodes of tension headaches. The ALJ modified his hypothetical

by adding limitations that mirrored the reports of Dr. Legum and the two state

consultants that completed the MRFC forms. Specifically, the ALJ asked about an

individual with a moderate inability to be punctual, sustain an ordinary routine, and

complete a normal workday and workweek. During the hypothetical, the ALJ, the

VE, and Nation’s counsel had a discussion concerning the definition of

“moderate.” The ALJ said moderate is defined as “seriously interfering” with the

task. Based on this definition and hypothetical, the VE then listed three jobs

available in the national economy for an individual fitting this description.



                                           5
      The hypothetical covered all of the severe impairments and limitations that

would be placed on Nation due to these impairments. Therefore, the ALJ’s

hypothetical was sufficient and was based on facts found on sufficient evidence.

                                II. CONCLUSION

      The ALJ fully and fairly developed the record regarding Nation’s mental

capacity and proffered a hypothetical encompassing all of Nation’s impairments.

Thus, we affirm the Commissioner’s denial of Nation’s application for benefits.

      AFFIRMED.




                                         6